 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     WENDY WEINLE,                                   Case No. 1:19-cv-00122-JDP
12                         Plaintiff,
13                         v.                          ORDER GRANTING PLAINTIFF’S
       COMMISSIONER OF SOCIAL                          REQUEST FOR AN EXTENSION AND
14
       SECURITY,                                       ACCEPTING PLAINTIFF’S BRIEF
15
                           Defendant.
16                                                     ECF Nos. 11 and 12

17

18       Plaintiff’s opening brief is accepted and her request for an extension is granted. ECF Nos. 11

19   and 12. While I am not eager to see further delay in this case, plaintiff has adequately responded

20   to my order to show cause. ECF No. 10.

21       Defendant’s response brief is due thirty days from the date of this order. Plaintiff’s reply

22   brief, if any, is due fifteen days after defendant’s response brief is filed.

23
     IT IS SO ORDERED.
24

25
     Dated:     November 13, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
